IN THE SUPREME COURT OF THE STATE OF NEVADA

 

STEVEN SAMUEL BRAUNSTEIN, No. 83949
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT 0
COURT OF THE STATE OF NEVADA, fe i i ff D
IN AND FOR THE COUNTY OF s
CLARK, «JAN 20 2022
Respondent, ite

and eee
THE STATE OF NEVADA, DEPUTY
Real Party in Interest.

 

 

ORDER DENYING PETITION

This original pro se petition for a writ of mandamus challenges
petitioner’s conviction for possession of stolen property on the ground that
due to a clerical error, he was convicted of a category D felony although the
value of the stolen property supported only a misdemeanor conviction.
Having considered the petition, we are not persuaded that our
extraordinary intervention is warranted. See NRS 34.170; Pan v. Eighth
Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004) (noting that
writ relief is proper only when there is no plain, speedy, and adequate
remedy at law and explaining that petitioner bears the burden of
demonstrating that extraordinary relief is warranted).

Any application for such relief should be made to, and resolved
by, the district court in the first instance so that factual and legal issues are
fully developed, giving this court an adequate record to review. See Round
Hull Gen. Imp. Dist. v. Newman, 97 Nev. 601, 604, 637 P.2d 534, 536 (1981)
(recognizing that “an appellate court is not an appropriate forum in which

to resolve disputed questions of fact”); Zobrist v. Sheriff, 96 Nev. 625, 626,

Supreme Court
OF
NEVADA

(0) ITA EE anna

 

 
614 P.2d 538, 539 (1980) (observing that writ petitions raising questions of
fact should be considered “by a tribunal equipped to handle that task”);
State v. Cty. of Douglas, 90 Nev. 272, 276-77, 524 P.2d 1271, 1274 (1974)
(noting that “this court prefers that such an application [for writ relief] be
addressed to the discretion of the appropriate district court” in the first
instance), abrogated on other grounds by Attorney Gen. v. Gypsum Res., 129
Nev. 23, 33-34, 294 P.3d 404, 410-11 (2013). Accordingly, we
ORDER the petition DENIED.

- Pee 3 eee re wehbe — eo re
Parraguirre

Je sOecl, va. A2, Cou? JJ.

Hardesty Stiglich

       

cc: Steven Samuel Braunstein
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Supreme Covar
OF
NEVADA

(0) 197A